DETAILED ACTION
Claims 1-20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 October 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 9 and 14 the following limitation is vague: “initiator-target-nexus” the meaning of the term is not clear. Clarification is requested.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 6, 9, 11, 14, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yako et al. US Patent Application Publication No. 2005/0267904 A1 in view of Tamura US Patent Application No. 2013/0308442 A1.
	Regarding claim 1, Yako et al. teaches the following:
	A method, [note: Figure 2, (2) Database Management System,  (5) system monitor switchover control mechanisum] comprising: 
	providing access to a volume through a first virtual server [note: Figure 2 (20) database server; paragraphs 0050-0051 server connects to network ]; 
	 configuring a second virtual server as a backup to the first virtual 
server, wherein configuration items and identities associated with the first virtual 
server are replicated to the second virtual server as replicated configuration items and replicated identities [note: Figure 2 (224) server unit configuration information management section ];  
	in response to determining that the first virtual server has failed, performing a switchover operation to switchover to the second virtual server for providing access to the volume based upon the replicated configuration items and replicated identities [note: Figure 2 (30) server destination failure information; Figure 7 (701) detect failure; Abstract, “The server to be changed is started to restore the database in the database storage region to which the server has access and to restore the transaction for the process that was executed when the server failed. The destination of the failed server (a system destination unit) when failure occurs is determined to stabilize the throughput of the entire system after the switchover of the system in the event of failure. The destination server is determined according to an instruction given in advance by the user. The database management system statistically determines the destination server in accordance with a policy designated by the user. Alternatively, the database management system dynamically determines the destination server according to the policy designated by the user when failure occurs.”  Paragraph 0002 switchover function, also see paragraphs 0004, 0007-0009 and figures 7, 8 and 11; paragraph 0054switchover mechanism and configuration information ]. 
	Although Yako et al. teach the invention as cited, they do not explicitly use the term replicating to the virtual server; however Tamura describes this feature for a switchover mechanism [note: Figure 1, (m42) replicating unit; also note paragraph 0030, backup process and connecting to SAN; paragraph 0037 VM host server; paragraph 0041 collecting information on nodes; figure 11 node table ]. It would have been obvious to one of ordinary skill at the time of the effective filing date to have combined the cited references since they are both directed toward optimized file management and replicating data is a part of the backup process. 

 

target port group identifier to the second virtual server [note: Tamura, figures 1, 8 and 11].
 
Claim 6:  The method of claim 1, wherein the configuring comprises: replicating a 
port name to the second virtual server [note: Tamura, figures 1, 8 and 11].

Claim 9:  The method of claim 1, wherein the performing the switchover operation 
comprises: retaining an initiator-target-nexus, identifying a target port 
associated with accessing the volume, in the first virtual server and the 
second virtual server [note: Tamura, figures 1 and 11; paragraph 0007 backup node volume, replicating].

The limitations of claims 11, 14, 16 and 19 parallel claims 1, 9 and 4 above; therefore, they are rejected under the same rationale.

Claims 2-3, 5, 7-8, 10, 12-13, 15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yako et al. US Patent Application Publication No. 2005/0267904 A1 in view of Tamura US Patent Application No. 2013/0308442 A1 and US Patent Application Publication No. 2013/0007504 A1.

Although Yako et al. and Tamura teach the invention substantially as applied to independent claims 1, 11 and 16, they do not explicitly disclose SCSI and LUN as recited within dependent claims 2-3, 5, 7-8, 12-13, 15, 17-18 and 20; however Bodke et al. teach the features as follows: 

Claim 2:  The method of claim 1, wherein the configuring comprises: replicating a 
SCSI target identifier to the second virtual server [note: Bodke et al., paragraphs 0034-0035 SCSI interface]. It would have been obvious to one of ordinary skill at the time of the effective filing date to have combined the cited references since they are all directed toward optimized file management and such elements are well known devices for data backup. 

 
Claim 3:  The method of claim 1, wherein the configuring comprises: replicating a LUN 
serial number to the second virtual server  [note: Bodke et al., paragraph 0040 physical volume identifier (PVID), a LUN ID where the storage device is a SAN device; paragraph 0049 storage device information PVID, LUN ID and the like].

Claim 5:  The method of claim 1, wherein the configuring comprises: replicating a LUN 
identifier to the second virtual server [note: Bodke et al., paragraph 0040 physical volume identifier (PVID), a LUN ID where the storage device is a SAN device; paragraph 0049 storage device information PVID, LUN ID and the like].

Claim 7:  The method of claim 1, wherein the performing the switchover operation 
comprises: retaining connectivity between a requesting device through which 
access to the volume is provided and a LUN of the volume, wherein the 
connectivity is retained in the second virtual server [note: Bodke et al., paragraph 0040 physical volume identifier (PVID), a LUN ID where the storage device is a SAN device; paragraph 0049 storage device information PVID, LUN ID and the like].
 
 Claim 8:  The method of claim 7, wherein the LUN identifies the volume within a 
context of a virtual storage array [note: Bodke et al., paragraph 0040 physical volume identifier (PVID), a LUN ID where the storage device is a SAN device; paragraph 0049 storage device information PVID, LUN ID and the like].


Claim 10:  The method of claim 1, wherein the configuring comprises: replicating a 
SAN identity of the first virtual server to the second virtual server [note: Bodke et al., paragraph 0040 physical volume identifier (PVID), a LUN ID where the storage device is a SAN device; paragraph 0049 storage device information PVID, LUN ID and the like].

The limitations of claims 12-13, 15, 17-18 and 20 parallel claims 7-8 and 10 above; therefore, they are rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118. The examiner can normally be reached Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRETA L ROBINSON/Primary Examiner, Art Unit 2169